DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status
Applicant’s amendments filed June 21, 2022, amending claims 1, 5 and 8 is acknowledged.  Claims 1-5 and 8-18 are pending.  The Restriction requirement mailed March 28, 2018 is still deemed proper.  Applicant’s election without traverse of a fluorescent label modification for the type of modification of the modified nucleotide in the reply filed on May 14, 2018 is acknowledged.  Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Any rejection or objection not reiterated herein has been overcome by amendment or argument. Applicant's amendments and arguments have been thoroughly reviewed.  Although Applicants’ argument regarding the interpretation of VP64 as a “label” was persuasive, the claims are not in condition for allowance for the reasons that follow. This Office action is nonfinal in order to give Applicant a fair opportunity to respond to the new obviousness rationale; see MPEP 706.07(a), 1207.03(a).


Claim Interpretation
Claims 1 and 8 require the formation of a complex between dCas9, guide RNA, and nucleic acid site; however, they do not require that the label or any part of complex actually fluoresce.  Claim 1 also does not specify the manner of “analyzing by fluorescence microscopy.”  For example, there is not a requirement of magnification or resolution of the fluorescence microscopy, or detection of the complex by fluorescence microscopy.  For example, claim 1 does not require that the complex fluoresce at a level sufficiently above background to allow visualization of a single spot within the nucleus. 
Claims 2-4 require the use of fluorescent labels; however, there is not a requirement that the “analysis” by fluorescence microscopy involve detection of spots with the nucleus above background fluorescence.
Claim 5 is amended to remove the requirement for streptavidin in the complex.  Claim 5 now requires either biotin or streptavidin in the complex.  Furthermore, claim 5 only requires “analysis” of the complex bound to nucleic acid, but does not require the analysis to involve detection of any particular component of the complex.  Evidence indicating the presence of the complex bound to the target nucleic acid is encompassed by “analyzing the product of step (a).”
Claim 8 does not specify the nature of the “signal” originating from the chromosomes.  Claim 8 does not require the “signal” to originate from the label within the complex of dCas9, guide RNA, and nucleic acid site.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Doudna (US 2014/0068797 A1; published March 6, 2014, effectively filed March 15, 2013).  Rejections of claims 1-3 and 8-12 are modified from previous rejections.  Claim 5 is a new rejection necessitated by amendment.

Regarding claim 1, Doudna teaches variant Cas9 enzymes including catalytically inactive Cas9 variants (dCas9) that still retain the ability to interact with a DNA-targeting RNA (i.e. a guide RNA) ([0449]).  Doudna also teaches catalytically inactive dCas9-guide RNA complexes can bind to (i.e. contact) a target DNA sequence (FIG 39).  Doudna also teaches a dCas9-VP64-BFP fusion protein complexed with a guide RNA can bind to a target site and activate transcription of a reporter gene in HEK293 cells (FIG 55), indicating that HEK293 cells are a “condition by which the complex binds to the nucleic acid”.  
Doudna’s teaching of a dCas9-VP64-BFP-guide-RNA complex bound to a site in a nucleic acid does not include analyzing the complex by fluorescence microscopy.
However, Doudna also teaches that variant Cas9 enzymes can be fused to heterologous fluorescent proteins “for ease of tracking and/or purification (e.g., a fluorescent protein, e.g., green fluorescent protein (GFP), YFP, RFP, CFP, mCherry, tdTomato, and the like)” ([0241] and [0456], emphasis added).  Doudna teaches specifically “a dCas9 fusion protein can comprise a YFP for detection” ([0459]) and a dCas9 fused to BFP (FIG. 55).  Doudna also teaches expressing Cas9-GFP in HEK293 cells and imaging the location of Cas9-GFP in cells by fluorescence microscopy (FIG 29; [0061] and [0691]).  Finally, Doudna teaches that co-expression of sgRNA with a fluorescently labeled Cas9 can contact and cleave a target sequence in HEK293 cells (FIG 29; [0692]).
It would have been obvious to one skilled in the art to have analyzed the dCas9-VP64-BFP fusion protein bound to the guide RNA and nucleic acid site by fluorescence microscopy because it would have amounted to a simple combination of known DNA-binding fusion proteins and their known ability to form complexes with guide RNAs and specific nucleic acid sequences with a known technique for analyzing complexes to yield predictable results.  Doudna teaches that fluorescent proteins like GFP and YFP can be used for tracking or detection (i.e. labeling).  Thus, the skilled artisan would predict that a BFP tagged dCas9 could similarly be used for tracking.  The person of ordinary skill would have had a reasonable expectation of success in generating a fluorescent fusion protein of dCas9-VP64-BFP because Doudna exemplifies just such a construct.   The person of ordinary skill would have had a further reasonable expectation of success in linking the dCas9-VP64-BFP to a guide RNA because Doudna exemplifies just such a construct.  The person of ordinary skill would have had a further reasonable expectation that the resulting complex would bind to a target site in a nucleic acid because that is what the gRNA is designed to do, and Doudna teaches the dCas9-VP64-BFP-guide-RNA complex binds a nucleic acid site as measured by reporter expression.  One would also have a reasonable expectation that a dCas9-VP64-BFP-guide RNA-target nucleic acid complex could be analyzed by fluorescence microscopy because Doudna teaches 1) a dCas9-VP64-BFP guide RNA forms a complex with the DNA target, and 2) fluorescent proteins are used for ease of tracking.  Finally, the skilled artisan would have been motivated to generate the fusion protein-gRNA complex in order to track the binding of the complex to the target site, thereby facilitating analysis of VP64-mediated transcription.  

Regarding claims 2, 11 and 12, Doudna teaches various nucleic acid modifications including base modifications, mimetics, backbone modifications, modified sugars and conjugates that can provide a “new or enhanced feature” ([0193] – [0211]).  Additionally, Doudna teaches that DNA-targeting RNAs (i.e. guide RNAs) can comprise a modification or sequence that provides for an additional desirable feature, such as a fluorescent label ([0133], [0209], [0385] and [425]).  Doudna also teaches that the modification to the DNA-targeting RNA that can “provide for tracking” can be a fluorescent molecule directly conjugated to the guide RNA or a sequence that allows for fluorescence detection ([0133], [0209], [0385] and [425]).  Doudna teaches fluorescent modifications to the guide RNA in reference to Cas9 that has full enzymatic activity ([0209]) and dCas9 that is used to bind DNA ([0425]).
	It would have been obvious to one skilled in the art to additionally replace the unlabeled guide RNA with a fluorescent labeled guide RNA in Doudna’s method of labeling a site using dCas9-VP64-BFP in HEK293 cells because it would have amounted to a simple substitution of an unmodified guide RNA for a modified guide RNA by known means to yield predictable results.  In this case a guide RNA with a fluorescent molecule conjugated to a nucleotide would encompass a guide RNA that is fluorescently labeled (claim 5), a guide RNA that has a modified nucleotide (claim 11), and a guide RNA with a modified nucleotide with a fluorescent label (claim 12).  One would have a reasonable expectation that a guide RNA with a fluorescent label attached to a nucleotide would form complexes with dCas9 since Doudna teaches, in reference to both Cas9 and dCas9 variants, that guide RNAs can be modified with fluorescent labels.  Since Doudna teaches fluorescent labels can be used for tracking proteins like dCas9 and guide RNAs, one would have been motivated to also use a fluorescently labeled guide RNA to demonstrate co-localization of dCas9, the guide RNA and the nucleic acid target.

Regarding claim 3, the obviousness of using a fluorescently labeled Cas9 is addressed above in claim 1.

Regarding claim 5, the teachings of Doudna are recited above as applied to claim 1.  Doudna also teaches subject nucleic acids (i.e. guide RNAs) can be conjugated to biotin ([0209]).  Doudna teaches the conjugate groups such as biotin can enhance the activity, cellular distribution or cellular uptake of the polynucleotides ([0209]).
Doudna does not expressly teach the complex of dCas9-guide RNA labeled with biotin or streptavidin.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have used a biotin labeled guide RNA in the dCas9-VP64-BFP-guide RNA-target nucleic acid complex of Doudna because it would have amounted to a simple substitution of a biotin-labeled guide RNA for the unlabeled guide RNA by known means to yield predictable results.  Dounda’s assay of reporter gene expression caused by binding of dCas9-VP64-BFP and the guide RNA to the target nucleic acid complex (Figure 55) is interpreted as an “analyzing the product of (a)”.  One skilled in the art would have a reasonable expectation that a biotin-labeled guide RNA would likewise be able to form a dCas9-VP64-BFP-guide RNA-target nucleic acid complex and turn on reporter gene expression because Doudna teaches that “subject nucleic acids” (i.e. guide RNAs) can be biotinylated.   One would have been motivated to do so because Doudna teaches biotin-conjugation and can improve nucleic acid cellular activity, distribution, or uptake.  

Regarding claims 8-9, the teachings of Doudna are recited above and applied as for claim 1.  Doudna also teaches comparing DNA binding and cleavage by Cas9-guide RNA complexes of plasmids with altered PAM sequences (i.e. test plasmids) to that of wildtype plasmids (i.e. a reference plasmid) (FIG 26).  Doudna also teaches the target DNA can be part of a chromosome in vitro, part of a chromosome in vivo, or part of a chromosome in a cell ([0021]).
It would have been obvious to use a dCas9-VP64-BFP-guide RNA complex as described above for claim 1 to bind to a target on a chromosome as taught by Doudna and compare binding of the complex between two different chromosomes because it would have amounted to the combination of known elements by known means to yield predictable results.  Doudna teaches comparing cleavage, which also requires binding, between two different plasmids, one of which contains small modifications to the target site.  Since Doudna also teaches that a target site can be a chromosome, one skilled in the art would have a reasonable expectation that two chromosomes could be compared that have small changes relative to each other.  Because Doudna also teaches that 1) dCas9 retains the ability to bind a target sequence, and 2) dCas9 can be fluorescently labeled (see rejection of claim 1 above), one skilled in the art would also have a reasonable expectation that binding of a labeled dCas9-guide RNA complex could be compared between chromosomes that vary in their target sequence.   

Regarding claim 10, Doudna teaches “multiple DNA-targeting RNA (guide RNAs) are used simultaneously to simultaneously modify different locations on the same target DNA or on different target DNAs.”  ([0271]).  Doudna also teaches in reference to using a dCas9 fusion protein, “multiple DNA-targeting RNAs are used simultaneously in the same cell to simultaneously modulate transcription at different locations on the same target DNA or on different target DNAs.” ([0444])
	It would have been obvious to use multiple guide RNAs to create a plurality of dCas9-guide RNA complexes to compare binding between two chromosomes because it would have amounted to a simple duplication of parts.  Doudna teaches that multiple guide RNAs can be used to target multiple targets.  Thus, one skilled in the art would reasonable predict that multiple guide RNAs would be capable of forming multiple dCas9-guide RNA complexes and binding to multiple targets.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Doudna (US 2014/0068797 A1; published March 6, 2014, effectively filed March 15, 2013) as applied to claim 1 above, and further in view of Schumacher (Schumacher et al., Journal of Cell Biology (1995), 129(4):1023-1032).
The teachings of Doudna are recited above as applied to claim 1.  
Doudna does not teach a complex of dCas9-guide RNA bound by a fluorescently labeled antibody.
However, Schumacher teaches producing antibodies to the Spnr protein (page 1024, ¶9).  Schumacher also teaches detecting the Spnr protein by immunofluorescence, in which the Spnr protein was labeled with the Spnr antibody and a FITC (i.e. fluorescently) labeled secondary antibody (Figure 6).  Finally, Schumacher teaches Spnr is an RNA-binding protein.
It would have been obvious to one skilled in the art to use fluorescently labeled antibodies as taught by Schumacher in place of fluorescent fusion proteins in the method of Doudna because it would have amounted to a simple substitution of one known means to fluorescently label a complex with another to yield predictable results.  Both Doudna and Schumacher teach fluorescently labeling an RNA-binding protein.  Schumacher also teaches antibodies against an RNA-binding protein can be developed and used in immunofluorescence, a type of fluorescence microscopy.  Thus, one would have a reasonable expectation of success that an antibody directed to Cas9 could be used to label the dCas9-guide RNA complex.

Response to Arguments
Applicants argue that VP64 when fused to dCas9 would not be considered a “label” by one skilled in the art from the teachings of Doudna.  Applicant also argues that because VP64 would not be considered a label, one skilled in the art would not have been motivated to substitute the VP64 fusion polypeptide for a YFP polypeptide for visualizing dCas9-guideRNA-DNA complexes in vivo (Remarks, pages 7-8).  These concerns about the obviousness of considering VP64 as a label and substituting YFP for that label are fully addressed by the newly articulated combination-based teaching/suggestion/motivation rationale.

Applicants argue that Doudna does not disclose or suggest analyzing the Cas9-guideRNA complex with fluorescence microscopy (Remarks, page 9-10).  This argument has been fully considered, but is not persuasive because Doudna expressly teaches 1) fluorescent proteins are “for ease of tracking”, and 2) dCas9-VP64-BFP forms a complex with a guide RNA and target nucleic acid in order to express a reporter gene.  From these teachings one skilled in the art would be motivated and have a reasonable expectation of visualizing (i.e. analyzing) a dCas9-VP64-BFP-guide RNA-target nucleic acid complex by fluorescence microscopy.  

Applicants argue there is no way to determine whether a labeled Cas9 protein forms a complex with a guide RNA and/or a target nucleic acid (Remarks, page 10, ¶1-2).  In doing so, Applicant appears to argue that one skilled in the art could not have predicted whether fusing a fluorescent protein to dCas9 would impede the ability of dCas9 to bind to guide RNA and/or a nucleic acid.  These arguments are not supported by evidence.  Again, Doudna teaches and exemplifies a fluorescent fusion protein complex containing a guide RNA that is able to activate transcription of a reporter gene.  Thus, Doudna teaches a fluorescent fusion protein can form a complex containing a guide RNA and a target nucleic acid.  Furthermore, Doudna’s teaching of using fluorescent proteins to track the dCas9 are compatible with this art’s long-standing recognition that fluorescent proteins bound to DNA-binding proteins, like transcription factors, can be used to track their localization in and within cells, including bound to specific sites in DNA.  Applicants’ suggestion that fluorescent proteins cannot bind nucleic acids is directly contradicted by Lindhout, who teaches naturally occurring transcription factors like tet and lac repressor, and “designer” transcription factors like zinc-fingers can be fluorescently labeled and used to label specific sites on chromosomes (Lindhout et al., Nucleic Acid Research (2007), 35(16): 1-9; Abstract, page 1, ¶1-2).
It is noted that Applicants themselves have not demonstrated the formation of a complex or tracking it with fluorescence microscopy or any other means.  In the absence of such a showing, arguments that Doudna’s system would not operate would tend to suggest that the claimed invention may not be enabled.  

Applicants discuss a link between GFP fluorescence and Cas9 function (Remarks, page 10, ¶2).   It is unclear what function Applicants believe must be present, given that both Doudna’s Cas9 and the claimed Cas9 are inactive.  Nevertheless, if the implied function is the ability to bind to a guide RNA and nucleic acid, Doudna expressly teaches that a fluorescently-tagged dCas9 can bind to both a guide RNA and a target nucleic acid, since binding to both is required for reporter gene expression in FIG 55.

Applicants also discuss an inability of Doudna’s method using Cas9-HA-GFP to “discriminate between the Cas9 protein alone, versus Cas9 in a complex with a guide RNA and a nucleic acid of interest.”  (Remarks, page 10, ¶2).   As indicated in the “Claim Interpretation” section above, there is no requirement in the claims for such discrimination.  The only requirement in the claims is to somehow “analyze” the complex by fluorescence microscopy.  A possible result of the analysis is that a single site is not discernible or detectable above background fluorescence, which is what Doudna observes in FIG 29.

Applicants also argue that the Office’s claim interpretation that detection of the complex is not required by the claim is not reasonable because it would make step (b) pointless (Remarks, page 11, ¶3).  This argument has been fully considered but is not persuasive.  First, because the claimed invention does not actually require detection (see above), it appears that Applicants are indicating that the claimed invention is not useful.  Second, failing to detect the labeled complex would provide meaningful data about the concentration of unbound dCas9 and could inform future experiments directed to titrating the relative expression of dCas9 and guide RNA in the cell.  Third, Applicants’ own disclosure does not indicate what is to be expected from the analysis by fluorescence microscopy.  Nowhere does the specification demonstrate that a fluorescently labeled dCas9, guide RNA, or fluorescently labeled antibody can be detected at a specific nucleic acid site above background level of unbound Cas9 or guide RNA.  Thus, in light of the disclosure one skilled in the art would fully expect that analysis by fluorescence microscopy may result in images in which the labeled complex at a specific nucleic acid site is unresolved.
  
Applicants argue that claim 8 requires detection of a signal from the labeled complex and that the signal must be detectable in order for the signals to be compared (Remarks, page 12).  This argument has been fully considered but is not persuasive because as indicated in the Claim Interpretation section above, claim 8 does not require the signal to be generated by the label in the labeled complex.  Additionally, there is no requirement for detection for the reasons explained in the preceding paragraph.  The combined teachings of Doudna, including 1) dCas9-VP64-BFP forms a complex with guide RNAs and target nucleic acids, 2) Cas9 cleaving (and thus binding) can be compared between different nucleic acids, and 3) Cas9-guide RNA complexes can target chromosomes, renders obvious the claimed method of claim 8 as described in the rejection above.  Applicant’s argument that Figure 29 of Doudna is directed to mutated PAM sequences is also not persuasive since the claim is not limited to differences between the test and reference chromosome outside of a PAM sequence.  Indeed, one skilled in the art could have used the teachings of Doudna to analyze the presence of a single nucleotide polymorphism difference between a test and reference chromosome when the SNP altered a PAM sequence.

Finally, Applicants argue that substituting a biotin-siRNA for a guide RNA would not be a simple substitution in the method of Doudna with predictable results (Remarks, page 13).  This argument has been fully considered but is not persuasive because Applicant misinterprets the rejection of claim 5 (see above and previous OA, page 11-12).  The substitution is a biotin-labeled RNA for the non-labeled RNA in the method of Doudna.  Doudna teaches that nucleic acids can be biotinylated; thus, it would have been obvious to substitute a biotinylating guide RNA for the unmodified guide RNA in the dCas9-guide RNA-target nucleic acid complexes taught in Doudna as outlined in the rejection above.


Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/              Examiner, Art Unit 1636                                                                                                                                                                                          
/Lora E Barnhart Driscoll/              Primary Examiner
Quality Assurance Specialist, TC 1600